              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 LAVALL T. LEE,

                            Plaintiff,

 v.                                                 Case No. 19-CV-614-JPS


 NURSE BRITTANY,                                                   ORDER

                            Defendant.


       On November 26, 2019, Plaintiff filed two motions, one seeking

reconsideration of the Court’s November 15, 2019 screening order and the

other requesting appointed counsel. (Docket #11 and #12). For the reasons

that follow, both will be denied.

       In his motion for reconsideration, Plaintiff asks that the Court

reinstate two defendants who were dismissed upon screening of Plaintiff’s

original complaint—Armor Correctional Health Services (“Armor”) and

Milwaukee County. (Docket #11). Though not cited in the motion, this

appears to be a request for relief pursuant to Federal Rule of Civil Procedure

(“FRCP”) 60(b). That rule offers relief from a court’s order or judgment if a

party can show “the narrow grounds of mistake, inadvertence, surprise,

excusable neglect, newly discovered evidence, voidness, or ‘any other

reason justifying relief from the operation of the judgment.’” Tylon v. City

of Chi., 97 Fed. App’x 680, 681 (7th Cir. 2004) (quoting FRCP 60(b)(6)). Such

relief “is an extraordinary remedy and is granted only in exceptional

circumstances.” Harrington v. City of Chi., 443 F.3d 542, 546 (7th Cir. 2006).
Plaintiff does not argue any of the first five grounds, so the Court is limited

to analyzing the sixth “catch-all” provision.

       The Court finds no exceptional circumstances upon which to grant

the extraordinary relief afforded by FRCP 60(b). The Court dismissed

Armor and Milwaukee County from Plaintiff’s original complaint because

Plaintiff had not alleged that he suffered a constitutional injury that was

caused by a practice or policy of Armor or Milwaukee County. (Docket #9

at 6–7). Nothing in Plaintiff’s motion upsets the Court’s conclusion. While

Plaintiff is correct that his Monell claim is not subject to heightened pleading

standards, see Lanigan v. Village of East Hazel Crest, 110 F.3d 467 (7th Cir.

1997), his allegations do not even meet the low bar of notice pleading to

state a claim against Armor or Milwaukee County. This case will go

forward without those entities as defendants. Plaintiff can raise the issue of

their dismissal on appeal once this case has concluded.

       Next, Plaintiff asks that the Court appoint a lawyer for him. (Docket

#12). He states, with no evidence to support his statements, that he cannot

afford to hire a lawyer, that being imprisoned will limit his ability to litigate

this case, that the issues in this case are complex, and that a trial in this case

will likely involve medical experts. Id. at 1–2.

       As a civil litigant, Plaintiff has no automatic right to court-appointed

counsel. Luttrell v. Nickel, 129 F.3d 933, 936 (7th Cir. 1997). Under 28 U.S.C.

§ 1915(e)(1), the “court may request an attorney to represent any person

unable to afford counsel.” The court should seek counsel to represent the

plaintiff if: (1) he has made reasonable attempts to secure counsel; and (2)

“‘the difficulty of the case—factually and legally—exceeds the particular

plaintiff’s capacity as a layperson to coherently present it.’” Navejar v. Iyiola,

718 F.3d 692, 696 (7th Cir. 2013) (quoting Pruitt v. Mote, 503 F.3d 647, 655


                                   Page 2 of 4
(7th Cir. 2007) (en banc)). The Seventh Circuit has emphasized that “[t]he

question is not whether a lawyer would present the case more effectively

than the pro se plaintiff; ‘if that were the test, district judges would be

required to request counsel for every indigent litigant.’” Pruitt, 503 F.3d at

655 (quoting Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006)) (internal

quotation omitted). Instead, “[t]he question is whether the plaintiff appears

competent to litigate his own claims, given their degree of difficulty, and

this includes the tasks that normally attend litigation: evidence gathering,

preparing and responding to motions and other court filings, and trial.” Id.

       Here, Plaintiff has not indicated, much less shown with proof, that

he has attempted to secure a lawyer himself. The Court expects a pro se

litigant to seek representation from at least three lawyers who practice in a

relevant area of law before coming to this Court asking for appointed

counsel. It does not appear Plaintiff has contacted a single lawyer about his

case. For this reason alone, Plaintiff’s motion must be denied.

       Next, Plaintiff does not claim to be incompetent. Although he

anticipates that litigating a medical deliberate indifference claim will be

difficult, he does not provide a reason, other than reasons common to all

incarcerated people, why he is particularly ill-suited to litigate his case.

Plaintiff’s lack of legal training and his limited access to resources in prison,

while unfortunate, bring him in line with practically every other prisoner

litigating in this Court. District courts cannot be expected to appoint

counsel in circumstances which are common to all or many prisoners. See

Bracey v. Grondin, 712 F.3d 1012, 1017–18 (7th Cir. 2013); Pruitt, 503 F.3d 647,

656 (observing that the Seventh Circuit has “resisted laying down

categorical rules regarding recruitment of counsel in particular types of

cases”); Harper v. Bolton, 57 F. Supp. 3d 889, 893 (N.D. Ill. 2014). Doing so


                                  Page 3 of 4
would place untenable burdens on court resources. It would also turn the

discretion of Section 1915(e)(2) on its head, making appointment of counsel

the rule rather than the exception. Further, Plaintiff has thus far

demonstrated competence in the litigation process. If his worries about his

capabilities in later stages of this case come to fruition, he can re-file a

motion asking the Court to consider appointing counsel for him at that

time.

        Accordingly,

        IT IS ORDERED that Plaintiff’s motion for reconsideration (Docket

#11) be and the same is hereby DENIED; and

        IT IS FURTHER ORDERED that Plaintiff’s motion for appointment

of counsel (Docket #12) be and the same is hereby DENIED.

        Dated at Milwaukee, Wisconsin, this 23rd day of December, 2019.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 4 of 4
